Citation Nr: 0727431	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-26 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine with sciatic 
radiculitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1979 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued in August 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  Subsequent to this rating 
decision, the veteran relocated to Illinois, and thus his 
appeal has been processed by the RO in Chicago, Illinois.

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge, sitting at the 
RO.  Such hearing was scheduled for July 2006; however, the 
veteran apparently cancelled the hearing prior to its 
scheduled date.  As no further communication has been 
received from the veteran regarding a hearing, the Board 
considers his hearing request to be withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2006).


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim.

2.  Degenerative joint disease of the lumbar spine with 
sciatic radiculitis is manifested by range of motion in the 
lumbar spine of flexion to 70 degrees, extension to 10 
degrees, right lateral motion to 25 degrees, left lateral 
motion to 35 degrees, right rotation to 30 degrees, and left 
rotation to 20 degrees; pain at 50 degrees flexion, 5 degrees 
extension, 15 degrees right lateral flexion, 25 degrees left 
lateral flexion, 20 degrees right rotation, and 15 degrees 
left rotation; abnormal gait; the inability to walk on his 
heels or toes; fatigue, weakness, and lack of endurance 
without incoordination; no ankylosis; intervertebral disc 
syndrome at L5-S1 with no bladder, bowel or erectile 
dysfunction; decreased vibration sensation in the left and 
right big toes; no peripheral neuritis; and neuralgia along 
both sciatica with tenderness of the sciatic nerves, pain on 
motion, and no motor weakness.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 
percent for degenerative joint disease of the lumbar spine 
with sciatic radiculitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5237 (2006).

2.  The criteria for a separate 10 percent rating, but not 
greater, for right sciatic radiculitis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Codes 8520-8720 (2006).

3.  The criteria for a separate 10 percent rating, but not 
greater, for left sciatic radiculitis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Codes 8520-8720 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in April 2004, prior 
to the initial unfavorable AOJ decision issued in August 
2004.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to an 
increased rating evaluation, the Board observes that the VCAA 
notice issued in April 2004 informed the veteran of the type 
of evidence necessary to establish an increased rating 
evaluation; how VA would assist him in developing his claim; 
his and VA's obligations in providing such evidence for 
consideration; and requested that he send VA any evidence in 
his possession that pertains to the claim.  Therefore, as the 
veteran was fully notified in accordance with VCAA, to decide 
the appeal would not be prejudicial to him. 

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  In 
the present case, in an April 2004 letter, VA advised the 
veteran of the type of information and evidence was needed to 
substantiate his increased rating claim, and in March 2006, 
VA notified the veteran of the type of evidence necessary 
both a disability rating and an effective date.  Despite the 
inadequate notice provided to the veteran prior to 
adjudication on the latter element, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
increased rating claim under Diagnostic Code 5237, any 
question as to the appropriate effective date to be assigned 
is rendered moot and notice regarding the effective dates may 
be given when assigned with respect to the allowance for 
right and left sciatic radiculitis.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  January 2002 and May 2004 VA 
examination reports and private treatment records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of his claim. 

Additionally, the veteran was afforded a VA examination in 
May 2004 in order to adjudicate his increased rating claim.  
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected degenerative joint disease of 
the lumbar spine with sciatic radiculitis.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected degenerative joint disease of 
the lumbar spine with sciatic radiculitis is assigned a 20 
percent rating evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5237 (2003).  The veteran contends that 
his symptomology is worse than is contemplated under such 
rating, and that a higher rating should, therefore, be 
assigned.

The Board observes that the schedular criteria for rating 
spine disabilities were amended twice subsequent to the 
veteran's original grant of service connection.  The rating 
criteria pertaining to intervertebral disc syndrome under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  Second, effective September 26, 2003, the rating 
criteria for evaluating all spine disorders were amended.  
See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also 
corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  The 
veteran filed his claim for an increased rating in March 
2004.  Thus, as the entire period for which an increased 
rating is at issue is subsequent to both revisions of the 
schedular criteria, only the criteria as amended on September 
26, 2003 are applicable to the veteran's increased rating 
claim.   

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The new regulations that became effective on September 26, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2006).

As relevant to the lumbar spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating. 

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective 
neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent.  Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under 
diagnostic code 5243, an incapacitiating episode 
is a period of acute signs and symptoms due to 
intervertebral disk syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disk syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher 
evaluation for that segment.

Under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  Pertinent to the rating of 
neurological conditions, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  38 C.F.R. 
§ 4.124a, Note.  Mild incomplete paralysis of the sciatic 
nerve, sciatic radiculitis warrants a 10 percent rating.  
Moderate incomplete paralysis of the sciatic nerve, sciatic 
radiculitis warrants a 20 percent rating.  38 C.F.R. § 
4.124a, Diagnostic Codes 8520-8720.
At his January 2002 VA examination, the veteran had 
subjective complaints of back pain and numbness and weakness 
in his right leg.  He had no tenderness over his lumbar or 
sacral spinous processes.  The range of motion in the lumbar 
spine was flexion to 95 degrees, extension to 25 degrees, 
right lateral motion to 30 degrees, left lateral motion to 30 
degrees, right rotation to 20 degrees and left rotation to 25 
degrees.  Range of motion was limited by pain.  There was no 
evidence of muscle atrophy.  The veteran also had a slow 
gait, with no limp and the ability to stand on his toes and 
heels without difficulty.  He was unable to raise his right 
leg at all because of pain; left leg raise was to 30 degrees.  
Right hip and knee strength was 4/5 with left side strength 
at 5/5.  X-rays showed degenerative change of the cervical 
spine, mild dorsal scoliosis and old lumbar spine fractures 
with degenerative change at L2-L3. 

At his May 2004 VA examination, the veteran presented with 
subjective pain in the low back around L5, traveling down 
both legs, posterior and sides, with numbness in the legs and 
lateral buttocks.  The veteran described the pain as sharp, 
ranging between 5 and 8 on the pain scale, elicited by 
physical activity, standing, and walking, and partially 
relieved by medication.  He indicated that he cannot do yard 
work, bike ride, or jog, and that the only exercise he can 
tolerate is in a swimming pool.  Further, he stated that he 
had to change careers because of back pain and numbness 
interfering with his ability to work with subordinates.  

Objectively, the veteran had tenderness in his back, greatest 
at L5-S1 and muscle spasms on both sides.  Range of motion in 
the lumbar spine was flexion to 70 degrees, extension to 10 
degrees, right lateral motion to 25 degrees, left lateral 
motion to 35 degrees, right rotation to 30 degrees, and left 
rotation to 20 degrees.  He experienced pain at 50 degrees 
flexion, 5 degrees extension, 15 degrees right lateral 
flexion, 25 degrees left lateral flexion, 20 degrees right 
rotation, and 15 degrees left rotation.  He had an abnormal 
gait, and was unable to walk on his heels or toes.  In 
addition, fatigue, weakness, and lack of endurance were 
noted, but no incoordination.  He had no ankylosis, but 
intervertebral disc syndrome was found at L5-S1 with no 
bladder, bowel, or erectile dysfunction.  The veteran had 
decreased vibration sensation in the left and right big toes, 
but no peripheral neuritis.  The examiner found neuralgia 
along both sciatica with marked tenderness of the sciatic 
nerves, pain on motion, and no motor weakness.   

The Board first considered whether a higher rating is 
warranted under the assigned Diagnostic Code 5237.  In this 
regard, the Board notes that the medical evidence of record 
indicates that the veteran does not experience flexion of the 
thoracolumbar spine to less than 30 degrees or ankylosis of 
the spine.  Therefore, the Board determines that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for the veteran's disability under Diagnostic 
Code 5237.

As indicated, the Board has considered the effects of pain on 
the functional impairment resulting from the veteran's knee 
disability.  However, the Board finds that the effects of 
pain reasonably shown to be due to the veteran's service-
connected right back disability are contemplated in the 20 
percent rating assigned by the RO under Diagnostic Code 5237.  
There is no indication that pain, due to the veteran's back 
disability, has caused functional loss greater than that 
contemplated by the 20 percent evaluation assigned.  38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board next gave consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (2006), as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).   The Court has held that it is 
possible to have separate and distinct manifestations from 
the same injury which would permit rating under several 
diagnostic codes; however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994). 

The evidence of record demonstrates that the veteran has 
degenerative joint disease of the lumbar spine with motion 
limited because of pain; however, the Board finds that, 
although degenerative changes are established by X-ray, 
limitation of motion is contemplated in his 20 percent 
evaluation under Diagnostic Code 5237.  Therefore, the 
veteran is not entitled to a separate rating under Diagnostic 
Code 5003.  
The Board observes that the veteran has a diagnosis of 
intervertebral disc syndrome; however, the symptomology of 
such disorder to be considered under the General Formula is 
not distinct from that already considered in his rating under 
Diagnostic Code 5237.  Therefore, assignment of a separate 
rating based on intervertebral disc syndrome under the 
General Formula, Diagnostic Code 5243 would be pyramiding.  
Further, as there is no objective evidence of incapacitating 
episodes, a rating evaluation under the Formula for Rating 
Intervertebral Disc Syndrome is not supported by the 
evidence.   

However, the Board also observes that the veteran has a 
diagnosis of sciatic radiculitis in association with his 
degenerative joint disease of the lumbar spine.  Radiculitis 
of the sciatic nerves is evidenced by complaints of numbness 
in the legs and lateral buttocks and pain.  Objectively, the 
May 2004 VA examiner noted neuralgia along both sciatic 
nerves with marked tenderness, pain on motion, and no motor 
weakness.  As indicated in Note (1) to the General Formula, 
associated neurological abnormalities are to be rated 
separately.  Accordingly, a separate rating of 10 percent, 
but no higher, is warranted for right sciatic radiculitis; 
and a separate rating of 10 percent, but no higher, is 
warranted for left sciatic radiculitis.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8520-8720.  The evidence indicates that the 
sciatic radiculitis results in pain but no motor weakness and 
the Board concludes that a preponderance of the evidence is 
against a higher evaluation than the 10 percent for each the 
right and left sciatic radiculitis assigned herein.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 20 percent for degenerative joint disease of the 
lumbar spine with sciatic radiculitis under Diagnostic Codes 
5003-5237.  Therefore, the benefit of the doubt doctrine is 
not applicable in the instant appeal and his increased rating 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected degenerative joint 
disease of the lumbar spine with sciatic radiculitis presents 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected 
disability does not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine with sciatic 
radiculitis is denied.

A separate 10 percent rating, but no higher, for right 
sciatic radiculitis, is granted, subject to the laws and 
regulations governing the payment of monetary awards.

A separate 10 percent rating, but no higher, for left sciatic 
radiculitis, is granted, subject to the laws and regulations 
governing the payment of monetary awards.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


